02/22/2019
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                       Assigned on Briefs September 6, 2018

           STATE OF TENNESSEE v. TROY LEE SPRINGFIELD

                 Appeal from the Circuit Court for Madison County
                        No. 15-360 Donald H. Allen, Judge
                     ___________________________________

                          No. W2017-01013-CCA-R3-CD
                      ___________________________________

Defendant, Troy Lee Springfield, was found guilty of attempted voluntary manslaughter,
aggravated assault, being a convicted felon in possession of a firearm, and employing a
firearm during the commission of a dangerous felony. He was sentenced to eight years
for attempted voluntary manslaughter, ten years for aggravated assault, four years for
being a convicted felon in possession of a firearm, and ten years for employing a firearm
during the commission of a dangerous felony. The trial court ordered the sentences for
aggravated assault and employing a firearm during the commission of a dangerous felony
to be served consecutively to each other and concurrently with the remaining counts for
an effective sentence of twenty years. On appeal, Defendant argues that the evidence was
insufficient to support his convictions, and the State did not prove his identity as the
perpetrator of the offenses.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and ROBERT H. MONTGOMERY, JR., JJ., joined.

Noel H. Riley, Dyersburg, Tennessee, for the appellant, Troy Lee Springfield.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Assistant Attorney
General; James G. Woodall, District Attorney General; Shaun A. Brown, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

Background

      The victim, Ticie Johnson, testified that Defendant is her ex-boyfriend, and they
dated for approximately one year before she broke up with him in November or
December of 2014. The victim testified that between November 2014 and February 10,
2015, Defendant still called and texted her, but she did not respond. She also saw him at
work. The victim explained that she and Defendant worked for different companies, but
both were housed inside of the Kellogg factory in Jackson.

        On February 10, 2015, the victim left for work at approximately 4:30 a.m. As she
was driving to work, she stopped at the stop sign on Crescent and Park Avenues. The
victim began to turn and heard “a noise hit the side of the car on the right side in the back
door[.]” The victim thought that she ran over something. She heard another sound and
then realized that someone was shooting at her. The shot hit her back window and
shattered it, but the glass did not immediately fall out. The victim testified that she
“turned on out and another bullet hit the back window, and it still didn’t break[.]” She
ducked down, and a third bullet struck the window. The victim testified that she looked
between the seat and the door and saw Defendant standing outside in the middle of the
street pointing a handgun at the back of her car. She then sped away and drove to the
Kellogg factory. The victim testified that she thought that she was going to die when she
realized Defendant was shooting at her. She heard a total of four shots.

       The victim testified that she did not drive home because her children were there,
and she did not want Defendant to follow her. She called her mother on the way to the
Kellogg factory, and her mother called police. The victim arrived at the factory and
advised a security guard of the shooting. She went inside the “guard shack” and waited
for police to arrive. The victim testified that she looked at her car after police arrived.
She said: “There was a bullet hole on the back door at the bottom and the window was
out, and it had a mark on the side where the bullet ricocheted and hit the side.” The
victim noted that the car she was driving actually belonged to her mother. The victim
paid approximately $257 to repair the window. The victim testified that Defendant
arrived at the factory after police got there, and she advised them that he was the shooter.
She said that the police went over and attempted to make contact with Defendant.

       On cross-examination, the victim agreed that she testified at the preliminary
hearing that she saw the “form” of a man at the time of the shooting and that she did not
see his face or the clothes that he was wearing. The victim testified that she identified
Defendant as the shooter when she ducked down and looked through the window. On
redirect examination, the victim testified that she was able to identify Defendant at the
time of the shooting based on his size and body shape.

       Officer Christopher Austin of the Jackson Police Department testified that he and
Officer McCrary were dispatched to the Kellogg factory at approximately 5:00 a.m. on
the morning of the shooting. Officer Austin spoke with the victim who was “kind of
distraught, kind of crying, [and] upset.” The victim told him that she heard gunshots
while on Crescent Avenue, and she showed him the damage to her vehicle. She said that
she got out of the area as quickly as possible because she was afraid for her life.
Concerning the damage to the victim’s car, Officer Austin testified:




                                            -2-
        First thing I saw was the back window. The back window was basically
        like a spider[]web effect as far as when, you - - you know, you break
        something, it has a spider[]web. It looked like the point that it was about
        to break. And there was a point, I forgot where it was actually on the
        window, but you could tell where something had entered into the back
        window.

Officer Austin testified that he saw ricochet marks on the victim’s car, and there was a
bullet hole in the rear passenger door.

        Officer Austin testified that he asked the victim who she believed shot at her car,
and she “said she had saw a figure in the back window, and she swore to me at that point
that she thought it was her . . . ex-boyfriend, [Defendant].” Officer Austin further
testified that the victim “said that she could see - - recognized him, that she had been with
him for a very long time and that she recognized right off the bat it was him[.]” Officer
Austin testified that someone later approached them at the factory and said that they
believed that Defendant was at work in the factory. He said that they entered the gate and
saw Defendant walking across a breezeway, and they made contact with him. Officer
Austin noted that someone had also advised them that Defendant was not supposed to be
on the property at that time. Defendant told police that he had been at someone else’s
house that night. Officer Austin was then advised by his supervisor to take Defendant
into custody, and he was transported to jail. They did not find a weapon in Defendant’s
possession.

        Ron Pugh is an investigator with the Major Crimes Unit of the Jackson Police
Department. He arrived at the Kellogg factory at approximately 5:30 to 6:00 a.m. on
February 10, 2015. Investigator Pugh learned what happened from Officer Austin, and
the officer took him to the victim. She was “visibly upset” and immediately began to tell
Investigator Pugh that shots had been fired at her car. Investigator Pugh testified that he
inspected the victim’s car and noted the “car had been shot.” He said that the back glass
was knocked out, and there were a couple of bullet marks on the door. Investigator Pugh
testified that no gun or shell casings were ever found, and no bullets were recovered from
the vehicle. Investigator Pugh took a formal statement from the victim at the scene.

       Investigator Pugh was advised that the victim had identified the shooter as
Defendant, her ex-boyfriend, and that he had been taken into custody after showing up at
the factory. Investigator Pugh first saw Defendant when Defendant arrived at the police
department at approximately 2:30 p.m. for an interview. Sergeant Brian Spencer was also
present. Investigator Pugh advised Defendant of his Miranda rights, and Defendant
signed a waiver. Defendant then gave the following statement: “I wasn’t – it wasn’t
supposed to happen like that at all. The car got shot at. No harm was meant toward her.
It was just to scare her. I fired the gun. [The victim] wasn’t supposed to get hurt at all.”




                                            -3-
      Rachelle Fjeldahl, a records keeper for Employment Pro, a staffing agency for the
Kellogg plant, testified that Defendant was employed by Employment Pro to work in the
Kellogg factory. She said that he worked for Aldelano, which is a “partnership with
Kellogg’s.” Defendant was not scheduled to work at the factory on February 9-10, 2015.

      At the close of the State’s proof, a certified copy of a judgment from the Haywood
County Circuit Court was entered showing that Defendant had been convicted of
aggravated robbery on May 16, 1996.

Analysis

       Defendant challenges the sufficiency of the evidence to support his conviction for
attempted voluntary manslaughter. He further states: “If his conviction of attempted
voluntary manslaughter fails, it stands to reason that the other counts should be
dismissed.” He specifically argues that the State failed to prove his identity as the
perpetrator of the offenses.

       The standard for appellate review of a claim challenging the sufficiency of the
State’s evidence is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R.
App. P. 13(e); State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011). To obtain relief on a
claim of insufficient evidence, appellant must demonstrate that no reasonable trier of fact
could have found the essential elements of the offense beyond a reasonable doubt. See
Jackson, 443 U.S. at 319. This standard of review is identical whether the conviction is
predicated on direct or circumstantial evidence, or a combination of both. State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011).

        On appellate review, “we afford the prosecution the strongest legitimate view of
the evidence as well as all reasonable and legitimate inferences which may be drawn
therefrom.” Davis, 354 S.W.3d at 729 (quoting State v. Majors, 318 S.W.3d 850, 857
(Tenn. 2010)); State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978). In a jury trial, questions involving the credibility of
witnesses and the weight and value to be given the evidence, as well as all factual
disputes raised by the evidence, are resolved by the jury as trier of fact. State v. Bland,
958 S.W.2d 651, 659 (Tenn. 1997); State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).
This court presumes that the jury has afforded the State all reasonable inferences from the
evidence and resolved all conflicts in the testimony in favor of the State; as such, we will
not substitute our own inferences drawn from the evidence for those drawn by the jury,
nor will we re-weigh or re-evaluate the evidence. Dorantes, 331 S.W.3d at 379;
Cabbage, 571 S.W.2d at 835; see State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984).
Because a jury conviction removes the presumption of innocence that appellant enjoyed
at trial and replaces it with one of guilt at the appellate level, the burden of proof shifts
from the State to the convicted appellant, who must demonstrate to this court that the

                                            -4-
evidence is insufficient to support the jury’s findings. Davis, 354 S.W.3d at 729 (citing
State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011)).

       Defendant does not contend that the State failed to prove the elements of any
offense for which he was convicted other than his identity as the perpetrator of the
offenses. The identity of the perpetrator “is an essential element of any crime.” State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006). The perpetrator’s identity “may be established
solely on the basis of circumstantial evidence.” State v. Lewter, 313 S.W.3d 745, 748
(Tenn. 2010). The question of identity is a question of fact left to the trier of fact to
resolve. State v. Crawford, 635 S.W.2d 704, 705 (Tenn. Crim. App. 1982).

        Viewing all reasonable inferences in favor of the State, the evidence showed that
the victim, who had previously been in a romantic relationship with Defendant for
approximately one year, identified Defendant as the person who shot at her vehicle on
February 10, 2015. She testified at trial that she ducked down and looked between the
seat and the door during the shooting and saw Defendant standing in the middle of the
street pointing a handgun at the back of her car. Although the victim admitted that she
testified at the preliminary hearing that she did not see the shooter’s face or clothing; she
said that she identified Defendant when she ducked down and looked through the
window. The victim testified that she was also able to identify Defendant at the time of
the shooting based on his size and body shape. Officer Austin also testified that the
victim told him that she saw a “figure in the back window, and she swore to [him] at that
point that she thought it was her . . . ex-boyfriend [Defendant].” The victim further told
him “that she could see - - recognized him, that she had been with him for a very long
time and that she recognized right off the bat it was him.” In addition to the victim’s
identification, Defendant himself admitted to Investigator Pugh that he shot at the
victim’s car to scare her. He specifically said, “I fired the gun.”

       Accordingly, we conclude that the evidence was sufficient to establish
Defendant’s identity as the perpetrator of the offenses in this case and to sustain his
convictions for attempted voluntary manslaughter, aggravated assault, being a convicted
felon in possession of a firearm, and employing a firearm during the commission of a
dangerous felony. Defendant is not entitled to relief on this issue.

                                         CONCLUSION

      Upon consideration of the foregoing and the record as a whole, we affirm
Defendant’s convictions.

                                   ____________________________________________
                                   THOMAS T. WOODALL, JUDGE




                                            -5-